UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,

                                                                 19 er 59(PKC)

                -against-
                                                                           ORDER
NIKET JAIN,

                                 Defendant.
-----------------------------------------------------------x
CASTEL, U.S.D.J.

                Defendant Niket Jain moved for a bill of pmiiculars and to suppress cetiain

evidence. On November 7, 2019 the government wrote to the Comi asking that the motion be

stricken from the docket because it attached a sealed complaint and an affidavit referring to the

content of the sealed complaint; it asked the motion be refiled under seal. The Court granted that

application and Doc 28 was stricken from the docket; a docket entry states that the motion should

be re-filed. There is no indication that the motion was re-filed nor any sealing application made.

Thus, there is no motion pending at this time. If it was not defendant's intent to abandon the

motion, then defendant should deliver or fax to Chambers a copy of the motion by December 3,

2019 and the Comi will seal the motion and rule on its merits.



                                                                 /42U
                SO ORDERED.


                                                                       P. Kevin Castel
                                                                 United States District Judge

Dated: New York, New York
       November 27, 2019
